IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-218-CV



CAPITAL TELECOMMUNICATIONS, INC.,

	APPELLANT

vs.



PUBLIC UTILITY COMMISSION OF TEXAS,
AUDIT COMMITTEE ESTABLISHED PURSUANT TO THE
FINAL ORDER IN DOCKET 10127, SOUTHWESTERN BELL
TELEPHONE COMPANY, AND MCI TELECOMMUNICATIONS CORPORATION,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 94-00760, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones 
Dismissed on Appellant's Motion
Filed:   August 17, 1994
Do Not Publish